DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 2018/0338054), cited in the IDS dated 10/21/21.
Regarding claims 1, 13, and 14, Fujiwara discloses a display control method executed by a terminal device including a communication interface and a user interface, a terminal device comprising a communication interface and a user interface, and a non-transitory computer-readable recording medium storing a program including computer-readable instructions for a terminal device, the terminal device including a communication interface (see Fig. 1 and paras 23 and 26) and a user interface (see Fig. 1 and paras 23 and 27), the computer-readable instructions, when executed by a controller of the terminal device, causing the terminal device to: 
acquire scan data generated by a push scan process of a scanner from a server via the communication interface, the push scan process being a process of causing the scanner to generate the scan data and uploading the generated scan data to the server (see Figs. 1 and 5 and paras 35-36, 73-80, 90, and 93-98, portable terminal 10 can initiate a push scan via notification server 45 such that scanner 40 performs a scanning operation and transmits the scan data to cloud server 47 and then portable terminal 10 can obtain the scan data from cloud server 47); 
acquire, via the communication interface, job information related to the push scan process, an address corresponding to the terminal device being specified as a destination of the scan data on the push scan process (see paras 47, 50-51, 56-58, 73-80, 90, and 93-98, a push notification ID can be used to identification information related to the scan data and a destination can be selected, such as the portable terminal 10); and 
display an execution state of the push scan process on the user interface based on the job information (see Figs. 8 and 9 and paras 95-97, a push notification is sent to the portable terminal 10 along with a thumbnail of the image data and provides the user with the ability to initiate the push scan or send it later). 
Regarding claims 2 and 15, Fujiwara further discloses wherein the server is configured to store the scan data in association with the program or in association with identification information for identifying the terminal device (see paras 36 and 93-97, cloud server 47 stores scan data, a push notification ID can be used to identification information related to the scan data), and 
wherein, when acquiring the job information, the computer-readable instructions, when executed by the controller, cause the terminal device to transmit an acquisition request for acquiring the job information including the identification information to the server via the communication interface, and to acquire the job information from the server, the address corresponding to the terminal device being specified as a destination of the job information (see Figs. 1 and 5 and paras 35-36, 73-80, 90, and 93-98, portable terminal 10 can initiate a push scan via notification server 45 such that scanner 40 performs a scanning operation and transmits the scan data to cloud server 47 and then portable terminal 10 can obtain the scan data from cloud server 47).
Regarding claims 5 and 18, Fujiwara further discloses wherein the server or the scanner transmits a push notification to the terminal device when the scan data is uploaded by the push scan process, and wherein the computer-readable instructions, when executed by the controller, cause the terminal device to acquire the job information from the server when the terminal device receives the push notification (see Figs. 1 and 5 and paras 35-36, 47, 50-51, 56-58, 73-80, 90, and 93-98, portable terminal 10 can initiate a push scan via notification server 45 such that scanner 40 performs a scanning operation and transmits the scan data to cloud server 47 and then portable terminal 10 can obtain the scan data from cloud server 47, a push notification ID can be used to identification information related to the scan data and a destination can be selected, such as the portable terminal 10).
Regarding claims 6 and 19, Fujiwara further discloses wherein the server or the scanner transmits a push notification including the job information to the terminal device when the scan data is uploaded by the push scan process, and wherein the computer-readable instructions, when executed by the controller, cause the terminal device to acquire the job information included in the received push notification (see Figs. 1 and 5 and paras 35-36, 47, 50-51, 56-58, 73-80, 90, and 93-98, portable terminal 10 can initiate a push scan via notification server 45 such that scanner 40 performs a scanning operation and transmits the scan data to cloud server 47 and then portable terminal 10 can obtain the scan data from cloud server 47, a push notification ID can be used to identification information related to the scan data and a destination can be selected, such as the portable terminal 10).
Regarding claims 7 and 20, Fujiwara further discloses wherein, when displaying the execution state of the push scan process, the computer- readable instructions, when executed by the controller, cause the terminal device to determine the scan data being already downloaded under at least one condition that the terminal device is not able to acquire the job information, and to display whether the scan data is downloaded on the user interface as the execution state according to a determination result (see paras 108-110, a push notification is sent to the portable terminal 10 along with a thumbnail of the image data and provides the user with the ability to initiate the push scan or send it later).
Regarding claim 8, Fujiwara further discloses wherein, when receiving an instruction operation for downloading scan data for which the scan data being not downloaded is displayed as the execution state, the computer- readable instructions, when executed by the controller, cause the terminal device to transmit a download request for downloading the scan data for which the instruction operation is received to the server (see para 108, a push notification is sent to the portable terminal 10 along with a thumbnail of the image data and provides the user with the ability to initiate the push scan or send it later).  
Regarding claim 9, Fujiwara further discloses wherein, when an instruction operation is performed on scan data for which the scan data being downloaded is displayed as the execution state, the computer-readable instructions, when executed by the controller, cause the terminal device to display, on the user interface, a preview screen of the scan data for which the instruction operation is received (see Fig. 9 and para 108, a push notification is sent to the portable terminal 10 along with a thumbnail of the image data and provides the user with the ability to initiate the push scan or send it later).
Regarding claim 12, Fujiwara further discloses wherein the terminal device is configured to transmit an execution request to the scanner via the communication interface to cause the scanner to execute a pull scan process, and is capable of storing the scan data generated by the pull scan process, and wherein, when displaying the execution state of the push scan process, the computer- readable instructions, when executed by the controller, cause the terminal device to display the execution state of the pull scan process on the user interface based on job information related to the pull scan process in addition to the execution state of the push scan process (see paras 64-71, a pull scan process can be performed such that the portable terminal 10 can request scan data from server 45 and the scanner 40 will send scan data to portable terminal 10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujiwara as applied to claims 1 and 14 above, and further in view of Nakajima (US 2008/0046467).
Regarding claims 3 and 16, Fujiwara does not disclose expressly wherein, when displaying the execution state of the push scan process, the computer- readable instructions, when executed by the controller, cause the terminal device to display a history screen of the push scan process on the user interface as the execution state based on the job information.
Nakajima discloses wherein, when displaying the execution state of the push scan process, the computer- readable instructions, when executed by the controller, cause the terminal device to display a history screen of the push scan process on the user interface as the execution state based on the job information (see Fig. 6 and paras 53 56, 58, and 88, a scan history screen can be displayed to a user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of scan history data, as described by Nakajima, with the system of Fujiwara.
The suggestion/motivation for doing so would have been to provide a user with a quick and easy way of knowing when and where previous scan processing was performed thereby increasing user friendliness.
Therefore, it would have been obvious to combine Nakajima with Fujiwara to obtain the invention as specified in claims 3 and 16.

Regarding claims 4 and 17, Nakajima further discloses wherein the computer-readable instructions, when executed by the controller, cause the terminal device to acquire the job information when an instruction operation for displaying the history screen is received from the user interface (see Fig. 6 and paras 53 56, 58, and 88, a scan history screen can be displayed to a user).

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/Primary Examiner, Art Unit 2677